Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 6-8, and 12-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etschmaier et al. [US PGPUB 20190146069] (hereinafter Etschmaier).

Regarding claim 6, Etschmaier teaches, 
An optical sensor arrangement for time-of-flight measurement, the sensor arrangement comprising 
- an optical emitter (E, Fig. 1A, Para. 100); and 

- a photosensitive element comprising a single-photon avalanche diode (SPAD),or a SPAD array (Para. 84-85); and 
- a light selector (F, Para. 117) arranged on or above the photosensitive element (Fig. 2) and configured to restrict a field of view of the photosensitive element at least for light with a wavelength within a specified wavelength range by predominantly passing light with a direction of incidence within a range of passing directions of the light selector (Para. 117); wherein 
- the measurement photodetector is arranged and configured to detect light entering the sensor arrangement through a measurement aperture (A4, Para. 103) in a housing (structure of Fig. 1A excluding D,PM, PR and E, Fig. 1D) of the sensor arrangement; 
- the reference photodetector is arranged and configured to detect light emitted by the optical emitter and reflected by the housing (Fig. 1A, reflection via mirror ML);  
- the range of passing directions of the light selector of the reference photodetector does not include an orthogonal direction with respect to an active surface of the reference photodetector (Fig. 1A); and 
- the specified wavelength range corresponds to an emission spectrum of the emitter (Para. 117, Fig. 1A).

Regarding claim 2, Etschmaier teaches, the optical sensor arrangement according to claim 6 wherein,
the light selector (F, Para. 117) of the measurement photodetector (PM, Para. 117) comprises an interference filter with a passband, wherein a spectral position of the passband depends on an angle of incidence (wherein the structure is positioned to receive light emitted from the light sensor of certain angles of incident, Fig. 1A, Para. 117).

Regarding claim 3, Etschmaier teaches, the optical sensor arrangement according to claim 2, wherein 
- for orthogonal incidence, the interference filter has a maximum transmission value for light with a principal wavelength (in view of the structure of Fig. 1A); and 
- the range of passing directions of the light selector is at least partially defined by a shift between the principal wavelength and a characteristic wavelength of the specified wavelength range (Para. 104 and 117).

Regarding claim 7, Etschmaier teaches, the optical sensor arrangement according to claim 6, 
wherein the range of passing directions of the light selector of the measurement photodetector includes an orthogonal direction with respect to an active surface of the measurement photodetector (wherein the position of the measurement photodetector is such that it can receive light of orthogonal incidence, Fig. 1A [see also optical lens positioning to cause light of orthogonal incidence onto the measurement photodetector, Para. 111]).

Regarding claim 8, Etschmaier teaches, the optical sensor arrangement according to claim 6, wherein 

- for orthogonal incidence, the interference filter has a maximum transmission value for light with a principal wavelength (in view of the structure of Fig. 1A); 
- the range of passing directions of the light selector is at least partially defined by a shift between the principal wavelength and a characteristic wavelength of the specified wavelength range (Para. 104 and 117); and 
- the principle wavelength of the interference filter of the measurement photodetector matches the characteristic wavelength of the emission spectrum (Para. 103-104).

Regarding claim 12, Etschmaier teaches, the optical sensor arrangement according to claim 6, 
wherein the range of passing directions of the light selector (F, Para. 117) of the reference photodetector (PR, Fig. 1A) does not include a direction towards an emission aperture (A1, Fig. 1A) of the housing.

Regarding claim 13, Etschmaier teaches, the optical sensor arrangement according to claim 6, 
wherein the range of passing directions of the light selector (F, Para. 117) of the reference photodetector (PR, Fig. 1A) does not include a direction towards an emission aperture (A1, Fig. 1A) of the housing.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Etschmaier in view of Mehrl et al. [US PGPUB 20170250169] (hereinafter Mehrl).

Regarding claim 4, Etschmaier teaches wherein the light selector (F, Para. 117) of the measurement photodetector (PM, Fig. 1A, Para. 100) comprises a stack of layers (Para. 63) forming one or more channels through which light can pass (Claim 6, Para 63).
Etschmaier, Etschmaier does not teach a stack of metals.  However, it is noted that Etschmaier does teach the light selector (where the filter layer is inherent) is implanted as an interference filter, a dielectric filter, or a dichroic filter which would be well known to one of ordinary skill in the art at the time of the invention to comprise stacks of metal layers to achieve the same purpose.
Referring to the invention of Mehrl, Mehrl teaches the optical sensor arrangement according to claim 6, wherein the light selector (500, Fig. 1) of the measurement photodetector comprises a stack of metal layers (501/503/505, Para. 62-64) forming one or more channels through which light can pass (Para. 37 and 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the invention of Etschmaier combine the teaching of Mehrl based on the rationale of use of known technique/structure to improve similar devices in the same way or substitution of one element over the other to obtain predictable results (see MPEP § 2143).

Regarding claim 5, Etschmaier mentions wherein the light selector is implemented as an interference filter, a dielectric filter, or a dichroic filter which would be well known to one of ordinary skill in the art at the time of the invention to comprise stacks of metal layers to achieve the same purpose.
Etschmaier does not teach wherein each of the metal layers comprises metal structures and, to form the one or more channels, the metal structures of subsequent layers of the metal layers 
- are arranged on top of each other; or 
- are laterally shifted with respect to each other
Referring to the modified invention of Mehrl, Mehrl teaches the optical sensor arrangement according to claim 4, wherein each of the metal layers comprises metal structures (502/504/506, Fig. 1 and 2, Para. 62-64) and, to form the one or more channels (Fig. 3), the metal structures of subsequent layers of the metal layers 
- are arranged on top of each other (Fig. 3); or 
- are laterally shifted with respect to each other (Fig. 2 and 3, Para. 58).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the invention of Etschmaier combine the teaching of Mehrl based on the rationale of use of known technique/structure to improve similar devices in the same way or substitution of one element over the other to obtain predictable results; as in the case of including the metal gratings configured to control passage of incident light within specified wavelength ranges (see MPEP § 2143).  Thus, in the case were the metal gratings are implemented based on the suitability for intended use, a prima facie obviousness case exists (In re Leshin, 277 F.2d 197, 125 USPQ 416 [CCPA 1960], see MPEP §2144.07).

Regarding claim 9, Etschmaier mentions wherein the light selector is implemented as an interference filter, a dielectric filter, or a dichroic filter which would be well known to one of ordinary skill in the art at the time of the invention to comprise stacks of metal layers to achieve the same purpose.
Etschmaier does not teach wherein each of the metal layers comprises metal structures and, to form the one or more channels, the metal structures of subsequent layers of the metal layers 
- are arranged on top of each other; or 
- are laterally shifted with respect to each other
Referring to the modified invention of Mehrl, Mehrl teaches the optical sensor arrangement according to claim 6, wherein the light selector (500, Fig. 1) comprises a stack of metal layers (501/503/505, Para. 62-64) forming one or more channels through which light can pass (Para. 37 and 60); 
- each of the metal layers comprises metal structures (502/504/506, Fig. 1 and 2, Para. 62-64); and 
- to form the one or more channels (Fig. 3), the metal structures of subsequent layers of the stack of metal layers are arranged on top of each other (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the invention of Etschmaier combine the teaching of Mehrl based on the rationale of use of known technique/structure to improve similar devices in the same way or substitution of one element over the other to obtain predictable results (see MPEP § 2143).  Additionally, the arrangement of the photodetectors for measurement and reference detection to distinguish desirable and undesirable light presents a case of prima facie obviousness as the use of said photodetectors would be obvious to one skilled in the art at the time of the invention and obtainable through routine experimentation (Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); see MPEP § 2144.06).  

Regarding claim 14, Etschmaier teaches wherein the light selector (F, Para. 117) of the reference photodetector (PR, Fig. 1A, Para. 100) comprises a stack of layers (Para. 63) forming one or more channels through which light can pass (Claim 6, Para 63).
Etschmaier does not teach a stack of metals.  However, it is noted that Etschmaier does teach the light selector (where the filter layer is inherent) is implanted as an interference filter, a dielectric filter, or a dichroic filter which would be well known to one of ordinary skill in the art at the time of the invention to comprise stacks of metal layers to achieve the same purpose.
Referring to the modified invention of Mehrl, Mehrl teaches the light selector (500, Fig. 1) of the reference photodetector comprises a stack of metal layers (501/503/505, Para. 62-64) forming one or more channels through which light can pass (Para. 37 and 60).
- each of the metal layers comprises metal structures (502/504/506, Fig. 1 and 2, Para. 62-64); and 
- to form the one or more channels (Fig. 3), the metal structures of subsequent layers of the stack of metal layers are arranged on top of each other (Fig. 3).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact 




/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        
					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819